                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

HOPE EBEH,

      Plaintiff,

v.                                                  Case No. 8:19-cv-1859-T-60AAS

FLORIDA DEPARTMENT OF REVENUE,
et al.,

      Defendant.
___________________________________________/

                                       ORDER

      Hope Ebeh, proceeding pro se, requests the court reconsider its order directing

taking Ebeh’s motion for leave to proceed in forma pauperis under advisement and

directing Ebeh to file an amended complaint. (Doc. 11).

      Ebeh fails to establish federal question jurisdiction over his domestic relations

claims. Ebeh’s state domestic relations case concluded with a child support judgment,

the Rooker-Feldman doctrine bars the court’s review of that judgment. Rooker v.

Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462 (1983). The Rooker-Feldman doctrine limits a district court’s

jurisdiction over certain matters related to prior state court litigation, and applies to

“cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi

                                           1
Basic Indus. Corp., 544 U.S. 280, 284 (2005). Its reach “extends not only to federal

claims actually raised in state court, but also to federal claims ‘inextricably

intertwined’ with the state court’s judgment, meaning those that can ‘succeed[ ] only

to the extent that the state court wrongly decided the issues’ before it.” Lawton v.

Rosen, 559 F. App’x 973, 974 (11th Cir. 2014) (quoting Casale v. Tillman, 558 F.3d

1258, 1260 (11th Cir. 2009)).

      The Rooker-Feldman doctrine forecloses Ebeh’s efforts to use this action as a

mechanism to overturn a state court’s order resolving a domestic relations action

where the parties had a reasonable opportunity to raise objections in that forum. See

Lawton, 559 F. App’x at 974 (upholding dismissal for lack of subject matter

jurisdiction under Rooker-Feldman where claims “attacked the validity of the child-

support proceedings already litigated in state court and the judgments that resulted

from those proceedings”); Gogola v. Zingale, 141 F. App’x 839, 842 (11th Cir. 2005)

(affirming dismissal of complaint as barred by Rooker-Feldman because the plaintiff’s

challenge to the constitutionality of state’s alimony laws was an attempt to reverse

state court orders requiring such payments); Mugarra v. General Attorney Office, No.

8:11-CV-1349-T-27MAP, 2011 WL 3629169, at *2 (M.D. Fla. Aug. 1, 2011), report and

recommendation adopted, No. 8:11-CV-1349-T-27MAP, 2011 WL 3648637 (M.D. Fla.

Aug. 18, 2011) (dismissing action part on Rooker-Feldman where the plaintiff sought

review of child support hearing officer’s denial of child support adjustment).

      For these reasons, Ebeh’s motion for reconsideration (Doc. 11) is DENIED.

                                          2
      ORDERED in Tampa, Florida on October 3, 2019.




cc:

Hope Ebeh
11916 Southern Palms Ct
Thonotosassa, Fl 33592




                                     3
